             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 1 of 11




      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE


******************************
James M. Wing,                *
                              *
              Plaintiff       *                               COMPLAINT
                              *                               Jury Trial Requested
v.                            *
                              *
Clear Align, LLC,             *
                              *
              Defendant       *
                              *
*******************************

        NOW COMES the plaintiff James M. Wing, by and through his attorneys Douglas,

Leonard & Garvey, P.C., and respectfully submits the within Complaint, stating as follows:

I.      Parties

        1.        The plaintiff James M. Wing resides at 3 West Hollis Road, Hollis, New

Hampshire. The defendant employed Mr. Wing from approximately February 12, 2018, through

July 31, 2020.

        2.        The defendant Clear Align, LLC, is a Delaware limited liability company with a

principal place of business located at 2550 Boulevard of Generals Suite 280, Norristown,

Pennsylvania. The defendant maintains an office at 24 Simon Street in Nashua, New Hampshire,

where Mr. Wing worked.

II.     Jurisdiction and Venue

        3.        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331. The Court

may exercise supplemental jurisdiction over the plaintiff’s State law claims.

        4.        Venue is proper because a substantial part of the events and omissions giving rise

to this action occurred within this judicial district.



                                                    1
             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 2 of 11




III.   Facts

       5.      Mr. Wing is a veteran of the optical components industry. In or around the fall of

2017, the defendant began recruiting him to come to work for the defendant as a Diamond Turning

Manager.

       6.      The defendant made Mr. Wing an offer of employment in a January 12, 2018, letter.

Exhibit A.

       7.      Mr. Wing accepted the defendant’s offer, giving up his employment as the Manager

of Optics at another entity in order to do so.

       8.      The January 12, 2018, letter promised Mr. Wing not only salary and benefits but an

ownership interest in the company. The defendant’s Chief Executive Officer, Angelique X. Irvin,

stated in the letter, “I would like to issue employee option shares in the company equivalent to

1.97% conditional on approval by the board of directors.” Id.

       9.      The defendant’s promise of an ownership interest induced Mr. Wing to accept the

offer of employment.

       10.     Mr. Wing excelled in his work for the defendant to such an extent that the defendant

promoted him from Diamond Turning Manager to Vice President of Optical Components in his

first year of employment.      “Due to Jim’s efforts, his department delivered all the optical

components needed to increase revenue from $12.7M to $33.5M from 2017 to 2018,” General

Manager Scott R. Payette wrote in a performance review. Exhibit B.

       11.     As Mr. Wing’s performance review notes, however, the defendant never issued him

the promised shares in the company. “Jim’s offer letter clearly states he was promised option

shares representing 1.97% of the company,” the review states, but “[h]e has yet to receive those

options from the CEO.” Id.



                                                 2
              Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 3 of 11




        12.     Indeed, the defendant’s Board of Directors was never even asked to approve the

issuance of employee option shares to Mr. Wing, notwithstanding the promise made in the January

12, 2018, letter.

        13.     The defendant’s CEO, Ms. Irvin, subjected Mr. Wing to unwelcome sexual

conduct.

        14.     Throughout 2018 and into 2019, CEO Irvin would hug Mr. Wing when she visited

the Nashua office where he worked. In addition, CEO Irvin would single Mr. Wing out to

accompany her to offsite meals. CEO would touch Mr. Wing frequently during these offsite meals,

rubbing his arms and hands.

        15.     CEO Irvin would address Mr. Wing as “Mr. Wonderful” and “Love.”

        16.     Mr. Wing reported to General Manager Payette that he found CEO Irvin’s behavior

towards him “scary” and that it made him uncomfortable. To Mr. Wing’s knowledge, this report

did not result in the defendant taking any remedial action.

        17.     CEO Irvin took Mr. Wing to lunch when she visited the Nashua office on or about

January 29, 2019. She touched him frequently during the lunch, telling him that he needed

attention to “help” him.

        18.     In or around April of 2019, CEO Irvin visited the Nashua office. She approached

Mr. Wing as he stood in a group, rubbed his beard, and exclaimed, “Wow, I like the goatee and

short gray hair. You look so hot!”

        19.     General Manager Payette witnessed the incident, and Mr. Wing again complained

to him. General Manager Payette replied only that CEO Irvin was “unbelievable” and that Mr.

Wing should try to avoid her.




                                                 3
             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 4 of 11




       20.      On or about April 8, 2019, CEO Irvin telephoned Mr. Wing, telling him that she

was lying in bed naked and that her sheets were “really comfortable.”

       21.      On or about April 18, 2019, Ms. Irvin telephoned Mr. Wing again.               In the

conversation, CEO Irvin interspersed work-related discussion with comments that she was lying

naked in bed.

       22.      Mr. Wing submitted a letter to CEO Irvin dated April 22, 2019, in which he stated,

“I am writing to express my extreme distress at your ongoing sexual aggression towards me.”

Exhibit C. Mr. Wing demanded that CEO Irvin “[c]ease all touching of me, including demands

for hugs, and all verbal and nonverbal sexual innuendos and advances directed at me.” Id.

       23.      Mr. Wing further complained in his April 22, 2019, letter about the defendant’s

delay in issuing him the equity interest in the company promised him. Id. “I believe that your

delay is a component of your sexual conquest effort,” Mr. Wing wrote. Id. Mr. Wing believed

that CEO Irvin “was using the carrot of equity to induce [him] into initiating a physical relationship

with her,” as Mr. Wing stated in the Charge of Discrimination he would ultimately file with the

New Hampshire Commission for Human Rights. Exhibit D.

       24.      CEO Irvin responded to Mr. Wing’s letter by correspondence dated April 25, 2019.

Exhibit E. CEO Irvin omitted to address Mr. Wing’s sexual harassment allegations in her response,

but she acknowledged the defendant’s delay in issuing the employee option shares. “I also realize

the employee stock documentation has taken way too long and this may have led you to believe

the worst,” CEO Irvin wrote. Id.

       25.      On or about May 9, 2019, Mr. Wing advised CEO Irvin that he intended to grieve

his sexual harassment to the New Hampshire Commission for Human Rights, given that the

defendant appeared not to be taking appropriate remedial action.



                                                  4
             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 5 of 11




       26.      The defendant proceeded to diminish Mr. Wing’s employment responsibilities and

otherwise subject him to adverse employment actions. The defendant reassigned to another

employee responsibility to run the morning meeting of Mr. Wing’s operations team.             The

defendant mendaciously accused Mr. Wing of refusing employment tasks.

       27.      Mr. Wing filed a Charge of Discrimination with the New Hampshire Commission

for Human Rights (Human Rights Commission) on or about July 30, 2019. Exhibit D. The Charge

was dually filed with the United States Equal Employment Opportunity Commission (EEOC).

       28.      Mr. Wing notified the Human Rights Commission of his intent to pursue a civil

action in March of 2020, causing the Human Rights Commission to close its investigation.

       29.      Mr. Wing requested from the EEOC, and received on or about September 1, 2020,

a Notice of Right to Sue. Exhibit F. This lawsuit is filed within 90 days of Mr. Wing’s receipt of

the Notice of Right to Sue, as required.

       30.      Mr. Wing voluntarily terminated employment with the defendant in July of 2020,

driven by the realization that the defendant would never voluntarily issue him the equity interest

that had induced him to give up his former employment and become the defendant’s employee.

                                           COUNT I

                                      (Breach of Contract)

       31.      The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

       32.      The defendant offered Mr. Wing an equity interest in the defendant, subject to

approval of the defendant’s Board of Directors.

       33.      Mr. Wing accepted the defendant’s offer.




                                                  5
             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 6 of 11




       34.      The defendant’s offer, and Mr. Wing’s acceptance of it, resulted in a benefit to the

promisor and a detriment to Mr. Wing as the promise. The defendant obtained the benefit of Mr.

Wing’s services. Mr. Wing incurred detriment because he gave up his prior employment in order

to accept the defendant’s offer.

       35.      The defendant breached its contractual obligations to Mr. Wing, failing to issue him

the promised employee option shares and failing even to seek approval from the Board of Directors

to do so.

       36.      As a direct and proximate result of the defendant’s breach of contract, Mr. Wing

has suffered damages equal to the value of his promised employee option shares. Mr. Wing also

is entitled to enhanced compensatory damages based on the wanton, malicious and oppressive

nature of the defendant’s conduct. Mr. Wing has further incurred attorney’s fees and expenses

because he has had to litigate to obtain shares to which he has a clearly established right.

                                            COUNT II

                                      (Promissory Estoppel)

       37.      The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

       38.      The defendant made a promise to Mr. Wing to issue him employee option shares

subject to Board of Directors approval, which promise the defendant reasonably should have

expected would lead Mr. Wing to resign his former employment and accept employment with the

defendant.

       39.      In reliance on the defendant’s promises, Mr. Wing resigned his former employment

and accepted employment with the defendant.

       40.      The defendant breached its promise, to Mr. Wing’s detriment.



                                                 6
             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 7 of 11




       41.      As a direct and proximate result of Mr. Wing’s detrimental reliance on the

defendant’s promises, Mr. Wing has suffered damages equal to the value of his promised employee

option shares. Mr. Wing is also entitled to enhanced compensatory damages based on the wanton,

malicious and oppressive nature of the defendant’s conduct. Mr. Wing has further incurred

attorney’s fees and expenses because he has had to litigate to obtain shares to which he has a

clearly established right.

                                             COUNT III

                             (Sexual Harassment in Violation of Title VII)

       42.      The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

       43.      Mr. Wing is male and therefore a member of a protected category.

       44.      Mr. Wing was subject to sexual harassment by the defendant’s CEO that was

unwelcome, severe, and pervasive, involving sexual comments and innuendo, as well as physical

touching.

       45.      The sexual harassment was objectively and subjectively offensive so as to alter the

terms and conditions of Mr. Wing’s employment.

       46.      Mr. Wing reported the sexual harassment on at least two (2) occasions to the

defendant’s General Manager, but the defendant failed to take any appropriate remedial action in

response to Mr. Wing’s reports.

       47.      Mr. Wing further grieved the sexual harassment to the CEO, resulting in tangible

employment actions, including but not limited to removal of certain employment responsibilities

from him, and loss of the employee option shares promised to him.




                                                  7
             Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 8 of 11




       48.      The defendant bears liability for the sexual harassment Mr. Wing endured because

a supervisor committed it, the harassment resulted in tangible employment actions, and the

defendant failed to take appropriate actions to prevent or correct the harassment.

       49.      As a direct and proximate result of the sexual harassment, Mr. Wing has suffered

and continues to suffer damages, including but not limited to lost equity interest in the defendant,

emotional distress, humiliation, inconvenience and loss of enjoyment of life. Mr. Wing is further

entitled to punitive damages based on the defendant’s malice and reckless indifference to his

federally protected rights. In addition, Mr. Wing is entitled to reasonable attorney’s fees and

expenses.

                                           COUNT IV

                        (Sexual Harassment in Violation of RSA 354-A)

       50.      The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

       51.      Mr. Wing is male and therefore a member of a protected category.

       52.      Mr. Wing was subject to sexual harassment by the defendant’s CEO that was

unwelcome, severe, and pervasive, involving sexual comments and innuendo, as well as physical

touching.

       53.      The sexual harassment was objectively and subjectively offensive so as to alter the

terms and conditions of Mr. Wing’s employment.

       54.      Mr. Wing reported the sexual harassment on at least two (2) occasions to the

defendant’s General Manager, but the defendant failed to take any appropriate remedial action in

response to Mr. Wing’s reports.




                                                 8
              Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 9 of 11




        55.     Mr. Wing further grieved the sexual harassment to the CEO, resulting in tangible

employment actions, including but not limited to removal of certain employment responsibilities

from him, and loss of the employee option shares promised to him.

        56.     The defendant bears liability for the sexual harassment Mr. Wing endured because

a supervisor committed it, the harassment resulted in tangible employment actions, and the

defendant failed to take appropriate actions to prevent or correct the harassment.

        57.     As a direct and proximate result of the sexual harassment, Mr. Wing has suffered

and continues to suffer damages, including but not limited to lost equity interest in the defendant,

emotional distress, humiliation, inconvenience and loss of enjoyment of life. Mr. Wing is further

entitled to enhanced compensatory damages based on the defendant’s willful and reckless

disregard of his rights under RSA 354-A. In addition, Mr. Wing is entitled to reasonable attorney’s

fees and expenses.

                                            COUNT V

                             (Retaliation in Violation of Title VII)

        58.     The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

        59.     Mr. Wing engaged in protected activity under Title VII, reporting sexual

harassment.

        60.     Mr. Wing suffered adverse employment actions causally related to his protected

activity, including but not limited to lost equity interest in the defendant and loss of job

responsibilities.

        61.     As a direct and proximate result of the defendant’s retaliation, Mr. Wing has

suffered and continues to suffer damages, including but not limited to lost equity interest in the



                                                 9
              Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 10 of 11




defendant, emotional distress, humiliation, inconvenience and loss of enjoyment of life. Mr. Wing

is further entitled to punitive damages based on the defendant’s malice and reckless indifference

to his federally protected rights. In addition, Mr. Wing is entitled to reasonable attorney’s fees and

expenses.

                                              COUNT VI

                             (Retaliation in Violation of RSA 354-A)

        62.     The allegations of the preceding paragraphs are realleged and incorporated herein

by reference.

        63.     Mr. Wing engaged in protected activity under RSA 354-A, reporting sexual

harassment.

        64.     Mr. Wing suffered adverse employment actions causally related to his protected

activity, including but not limited to lost equity interest in the defendant and loss of job

responsibilities.

        65.     As a direct and proximate result of the defendant’s retaliation, Mr. Wing has

suffered and continues to suffer damages, including but not limited to lost equity interest in the

defendant, emotional distress, humiliation, inconvenience and loss of enjoyment of life. Mr. Wing

is further entitled to enhanced compensatory damages based on the defendant’s willful and reckless

disregard for his rights protected under RSA 354-A. In addition, Mr. Wing is entitled to reasonable

attorney’s fees and expenses.

        WHEREFORE, the plaintiff James M. Wing respectfully prays this Honorable Court:

        A.      Schedule this matter for trial, and after trial;

        B.      Find the defendant liable for breach of contract;

        C.      Find the defendant liable for promissory estoppel;



                                                   10
            Case 1:20-cv-01143 Document 1 Filed 11/25/20 Page 11 of 11




       D.      Find the defendant liable for sexual harassment in violation of Title VII;

       E.      Find the defendant liable for sexual harassment in violation of RSA 354-A;

       F.      Find the defendant liable for retaliation in violation of Title VII;

       G.      Find the defendant liable for retaliation in violation of RSA 354-A;

       H.      Award the plaintiff damages equal to the value of the equity interest in the

defendant promised him;

       I.      Award the plaintiff compensatory damages relative to his sexual harassment and

retaliation claims;

       J.      Award the plaintiff punitive damages;

       K.      Award the plaintiff enhanced compensatory damages;

       L.      Award the plaintiff his reasonable attorney’s fees;

       M.      Award the plaintiff interest and costs; and

       N.      Grant such other and further relief as is just and equitable.

                                                      RESPECTFULLY SUBMITTED:

                                                      JAMES M. WING
                                                      By his attorneys,
                                                      DOUGLAS, LEONARD & GARVEY, P.C.

Dated: November 25, 2020                      By:     /s/ Benjamin T. King
                                                      Benjamin T. King, NH Bar #12888
                                                      14 South Street, Suite 5
                                                      Concord, NH 03301
                                                      (603) 224-1988
                                                      benjamin@nhlawoffice.com




                                                 11
